Title: To James Madison from Alexander J. Dallas, 26 April 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir,
                        26 April, 1815.
                    
                    General Brown has joined the Board; and I have the pleasure to inform you that, so far, everything has been transacted with perfect harmony and unanimity. The selections are of a high and distinguished character, as far as I can judge; and I am assured that the army will itself acknowledge their justness. The field officers at present on the list are these, for infantry and riflemen:
                    
                        
                            
                                Colonels.
                            
                            
                                Majors.
                            
                        
                        
                            T. A. Smith, Brigadier-General.
                            Jessup.
                        
                        
                            D. Bissel, Brigadier-General
                            Wool.
                        
                        
                            M. Porter, Brevet Brigadier-Gen’l.
                            Levensworth.
                        
                        
                            H. Brady.
                            McNeil.
                        
                        
                            W. King.
                            Chambers.
                        
                        
                            J. Miller.
                            Appling.
                        
                        
                            James McDonald.
                            Lawrence.
                        
                        
                            R. C. Nicholas.
                            Brooke.
                        
                        
                            J. Mullin, or W. N. Irvine.
                            Langworth, or Butler.
                        

                        
                            
                            
                        
                        
                            
                                Lieutenant-Colonels.
                            
                            Overton transferred from the
                        
                        
                            Not named yet.
                            Infantry to the Artillery.
                        
                    
                    The selections will probably be complete on Friday; and I will send them to you by express, as it is very desirable to receive your decision before Monday.
                    
                    The brevet for General Ripley was not designed to refer, as Mr. Graham supposed, to the vote of Congress, but to the same subjects. It will be filled up with “Chippewa, Niagara, and Erie.” The insertion will satisfy General Ripley, and cannot displease General Brown.
                    General Scott has been desirous to construe the act of Congress so as to permit the superseding two captains in the engineers and replacing them with captains from the line. I do not think that the act contemplates the case; and I know that it would create feuds, discontents, and resignations were the attempt made. I have, therefore, stated an opinion to the Board that the corps of engineers is excepted from the special authority of the act fixing the peace establishment, and that no change can be effected in it but on the general law. It seems that there are two officers who are deemed unworthy of their commissions; but their removal may be accomplished at another time and in another way, without exciting dissatisfaction. I am, dear sir, most respectfully and faithfully yours,
                    
                        A. J. Dallas.
                    
                